UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1920


GURLEY E. GLENN,

                     Plaintiff - Appellant,

              v.

METECH RECYCLING, INC.; MIKE MCMORROW, Chief Financial Officer;
ANDREW MCMANUS, Chief Executive Officer, Creedmoor, N. C. Facility,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cv-00697-FL)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gurley E. Glenn, Appellant Pro Se. Patricia Lee Holland, JACKSON LEWIS PC,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gurley E. Glenn seeks to appeal the district court’s order dismissing as moot the

two postjudgment motions he filed after the district court dismissed his employment

discrimination action. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on June 22, 2017. The notice

of appeal was filed on July 31, 2017. Because Glenn failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2